As in Commonwealth v. Vitello, ante 426 (1978), the defendant in this case excepted to- the admission of polygraph evidence as part of the Commonwealth’s case in chief. As in that case, therefore, we order a new trial. As an afterthought, the Commonwealth contends that the ViieZ-Zo decision should be limited to prospective application, but we impose no such limitation. Also as an afterthought, the Commonwealth contends that the error was harmless, but we are not convinced beyond a reasonable doubt.

Judgments of the Superior Court Department reversed.


Verdicts set aside.